



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Brown, 2018 ONCA 818

DATE: 20181011

DOCKET: C64245

Simmons, Rouleau and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Rodney Calvin Brown

Appellant

Matthew Gourlay, as duty counsel

Rodney Calvin Brown, in person

Jessica Smith Joy, for the respondent

Heard: October 3, 2018

APPEAL BOOK ENDORSEMENT

[1]

The trial judge concluded that the downstairs occupant of the house who
    was originally co-accused with the appellant was not a witness for whom a
Vetrovec
warning would have been required had he been hearing this case with a jury.  We
    see no basis on which to find the trial judge erred in the exercise of his
    discretion whether to formally self-instruct in accordance with
Vetrovec
. 
    His reasons demonstrate that he took her status as a co-accused into account in
    assessing her credibility and fully considered the defence submissions
    concerning her motivation to fabricate.  However, he found her evidence honest
    and forthright and aspects of her testimony were supported by other evidence. 
    Further, he gave ample reasons for rejecting the defence theory of planting
    evidence.

[2]

The appeal is dismissed.


